Case 1:21-cv-01185-DCJ-JPM Document 6-1 Filed 06/21/21 Page 1 of 9 PageID #: 94




                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                               ALEXANDRIA DIVISION


 PATRICIA “KAY” WHATLEY                               CIVIL ACTION NO. 1:21-CV-01185

 VERSUS                                               JUDGE DAVID C. JOSEPH

 JEROME HOPEWELL; STEVE                  MAGISTRATE JUDGE PEREZ-MONTES
 BOETA; HARRY ROBERTSON;
 CHRIS PRUITT; ALEXANDRIA
 CITY MARSHAL’S OFFICE;
 DOES 1-10; and XYZ INSURANCE
 COMPANY
 ______________________________________________________________________________

                     MEMORANDUM IN SUPPORT OF DEFENDANTS’
                     MOTION FOR PARTIAL SUMMARY JUDGMENT

        This memorandum is respectfully submitted by defendants, Jerome Hopewell (“Marshal

 Hopewell”), Steve Boeta (“Boeta”), Harry Robertson (“Robertson”), Chris Pruitt (“Pruitt”), and

 Alexandria City Marshal’s Office (incorrectly named as an entity capable of being sued)

 (collectively, “Defendants”), in support of their Motion for Partial Summary Judgment.

 I.     INTRODUCTION

        This suit arises out of plaintiff, Patricia “Kay” Whatley’s (“Whatley”), former employment

 with the Alexandria City Marshal, Marshal Hopewell. Whatley brings various federal and state law

 claims against Marshal Hopewell; the Alexandria City Marshal’s Office; and three co-workers,

 Boeta, Robertson, and Pruitt.

        As set forth below, Defendants are entitled to summary judgment dismissal of Whatley’s:

 (1) claims against the Alexandria City Marshal’s Office, (2) Title VII claims against Boeta,

 Robertson, and Pruitt, (3) Title VII individual-capacity claims against Marshal Hopewell, (4) claims


                                                  1
Case 1:21-cv-01185-DCJ-JPM Document 6-1 Filed 06/21/21 Page 2 of 9 PageID #: 95




 against Boeta, Robertson, and Pruitt under the Americans with Disabilities Act (“ADA”), (5) ADA

 individual-capacity claims against Marshal Hopewell, (6) state-law claims for breach of the implied

 covenant of good faith and fair dealing, (7) state-law claims for assault and battery and intentional

 infliction of emotional distress, and (8) state-law whistleblower claims under La. R.S. 23:967 and

 La. R.S. 42:1169.

 II.    ALLEGATIONS IN THE COMPLAINT

        Whatley was employed by Marshal Hopewell as a deputy marshal. (Doc. 1, Complaint, ¶ 1).

 According to Whatley, throughout her employment, she was subjected to a pattern of sexual

 harassment. (Id. at ¶ 2). Additionally, Whatley was reportedly discriminated and retaliated against

 following an on-the-job knee injury in 2017. (Id. at ¶¶ 3, 5, 7).

        Whatley brings claims for: (1) Title VII discrimination, (2) Title VII retaliation, (3) ADA

 discrimination, (4) ADA retaliation, (5) violations of the Louisiana Employment Discrimination

 Law, (6) assault and battery under Louisiana law, (7) intentional infliction of emotional distress

 under Louisiana law, (8) breach of Louisiana’s Whistleblower Protection Law, and (9) breach of the

 implied covenant of good faith and fair dealing under Louisiana law. (See id. at ¶¶ 148-233).

        She names as defendants the Alexandria City Marshal’s Office, and Marshal Hopewell,

 Boeta, Robertson, and Pruitt, in their individual and official capacities.1 (Id. at ¶¶ 15-19).

 III.   LAW AND ANALYSIS

        A.      Summary Judgment Standard

        Summary judgment “shall” be granted “if the movant shows that there is no genuine dispute



        1
           Whatley also identifies as defendants “Does 1-10” and “XYZ Insurance Companies 1-10.”
 (Doc. 1, Complaint, ¶¶ 20-21).

                                                   2
Case 1:21-cv-01185-DCJ-JPM Document 6-1 Filed 06/21/21 Page 3 of 9 PageID #: 96




 as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

 56(a). “[A] complete failure of proof concerning an essential element of the nonmoving party’s case

 necessarily renders all other facts immaterial” and “mandates the entry of summary judgment” for

 the moving party. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). Once a moving party has

 shown the absence of evidence to support the non-moving party’s claims, the nonmovant must come

 forward with specific facts showing a genuine factual issue for trial. TIG Ins. Co. v. Sedgwick James

 of Washington, 276 F.3d 754, 759 (5th Cir. 2002). “The mere existence of a scintilla of evidence in

 support of the plaintiff’s position will be insufficient” to preclude summary judgment; instead, “there

 must be evidence on which the jury could reasonably find for the plaintiff.” Anderson v. Liberty

 Lobby, Inc., 477 U.S. 242, 252 (1995).

        B.      Claims against the Alexandria City Marshal’s Office

        The Alexandria City Marshal’s Office is not a juridical entity capable of being sued. See

 Harvey v. City of Shreveport, No. 13-2970, 2014 WL 5856914, at *3 (W.D. La. Nov. 4, 2014). A

 marshal is an elected official, whose duties place him within the structure of a city court. La. R.S.

 13:1879. The City Court of Alexandria was “created and established by special legislative Act,” and

 “recognized and continued in existence” pursuant to La. R.S. 13:1952(2). Pursuant to La. R.S.

 13:1881(A), the Alexandria City Marshal is the “executive officer” of the Alexandria City Court.

 A city marshal has the “same powers and authority of a sheriff.” La. R.S. 13:1881(A).

        It has long been recognized that a Louisiana “sheriff’s office” or “sheriff’s department” is

 not a legal entity capable of being sued. See, e.g., Cozzo v. Tangipahoa Par. Council President

 Gov’t, 279 F.3d 273, 283 (5th Cir. 2002); Delta Fuel Co., Inc. v. Maxwell, 485 F. App’x 685, 686-87

 (5th Cir. 2012) (citing Valentine v. Bonneville Ins. Co., 96-1382 (La. 3/17/97), 691 So. 2d 665, 668).


                                                   3
Case 1:21-cv-01185-DCJ-JPM Document 6-1 Filed 06/21/21 Page 4 of 9 PageID #: 97




 Instead, the sheriff himself is the proper party to be sued. Cozzo, 279 F.3d at 283.

         In Harvey, the court concluded the same was likely true of a “City Marshal’s Office.” 2014

 WL 5856914, at *3. In dismissing a claim against the “City of Shreveport/City Marshal’s Office,”

 the court explained: “More importantly, it is unlikely that the City Marshal’s Office is a legal entity

 capable of being sued. Analogous cases are the many that have explained that it is the sheriff, not

 a sheriff’s office or sheriff’s department, that is the proper legal entity for suit.” Id.

         Here, Whatley has sued both the Alexandria City Marshal’s Office and Marshal Hopewell.

 The Alexandria City Marshal’s Office is not capable of being sued and, therefore, Whatley’s claims

 against it should be dismissed, with prejudice.

         C.      Title VII Claims

         All of Whatley’s Title VII claims against Boeta, Robertson, and Pruitt should be dismissed.

 Whatley’s Title VII individual-capacity claims against Marshal Hopewell should also be dismissed.

         The Fifth Circuit has made clear: “Individuals are not liable under Title VII in either their

 individual or official capacities.” Ackel v. Nat. Commc’ns., Inc., 339 F.3d 376, 381 n.1 (5th Cir.

 2003). In Smith v. Amedisys Inc., 298 F.3d 434, 448-449 (5th Cir. 2002), the court explained:

         Under Title VII, an “employer” includes any “person engaged in an industry affecting
         commerce . . . and any agent of such a person.” 42 U.S.C. § 2000e(b). This circuit
         has held that there is no individual liability for employees under Title VII . . .
         While Title VII’s definition of the term employer includes “any agent” of an
         employer, Congress’s purpose was merely to import respondeat superior liability
         into Title VII . . . Further, a plaintiff is not entitled to maintain a Title VII action
         against both an employer and its agent in an official capacity.

 (internal citations and quotations omitted) (emphasis added).

         Here, Whatley alleges she, and the other individual defendants, were employed by the

 “Alexandria City Marshal’s Office.” (Doc. 1, Complaint, ¶ 3). Whatley acknowledges Boeta,


                                                     4
Case 1:21-cv-01185-DCJ-JPM Document 6-1 Filed 06/21/21 Page 5 of 9 PageID #: 98




 Robertson, and Pruitt are her former co-employees, not her employer. (Id. at p.1; ¶¶ 15, 17-19).

 Thus, the individual and official capacity claims against Boeta, Robertson, and Pruitt under Title VII

 should be dismissed, with prejudice, as they cannot be held liable under Title VII. See also Malcolm

 v. Vicksburg Warren Sch. Dist. Bd. of Trustees, 709 F. App’x 243, 247 (5th Cir. 2017) (affirming

 district court’s dismissal of Title VII claims against individual defendants).

        Additionally, this Court should dismiss the Title VII individual-capacity claims against

 Marshal Hopewell. As discussed above, Marshal Hopewell, in his official capacity, was Whatley’s

 employer. Thus, Marshal Hopewell, in his official capacity, is a proper defendant under Title VII.

 Marshal Hopewell cannot, however, be held personally liable under Title VII. See Oden v.

 Oktibbeha Cnty., Miss., 246 F.3d 458, 465 n. 6 (5th Cir. 2001) (sheriff cannot be personally liable

 under Title VII for the performance of wrongful acts in his official capacity); Smith v. Par. of

 Washington, 318 F. Supp. 2d 366, 379 (E.D. La. 2004) (holding same). Thus, the individual-

 capacity claims against Marshal Hopewell should be dismissed.

        D.      ADA Claims

        All ADA claims against Boeta, Robertson, and Pruitt should be dismissed with prejudice

 because they cannot be held liable for any alleged violation of the ADA. Further, Whatley’s

 individual-capacity claims against Marshal Hopewell arising under the ADA should be dismissed.

        “[T]his Court has recognized that there is no individual liability under the ADA.” Wilhelm

 v. City of Alexandria, No. 1:18-cv-01328, 2020 WL 1061973, at *1 n.3 (W.D. La. Feb. 7, 2020),

 adopted by 2020 WL 1068167 (Mar. 4, 2020); see also Traylor v. S. Components, Inc., No. 18-cv-

 0775, 2019 WL 3526358, at *3 (W.D. La. Aug. 1, 2019). Thus, Marshal Hopewell, Boeta,

 Robertson, and Pruitt cannot be held individually liable under the ADA, and such claims should be


                                                   5
Case 1:21-cv-01185-DCJ-JPM Document 6-1 Filed 06/21/21 Page 6 of 9 PageID #: 99




 dismissed with prejudice.

        Additionally, “[t]he Fifth Circuit has . . . suggested that [official-capacity] claims are not

 cognizable under the ADA.” Coon v. Richland Par. Tax Comm’n, No. 18-1035, 2019 WL 2403000,

 at *8 (W.D. La. June 4, 2019) (citing Moss v. Harris Cty. Constable Precinct One, 851 F.3d 413,

 420 n. 5 (5th Cir. 2017)). Thus, to the extent Whatley seeks to recover against Boeta, Robertson,

 and Pruitt, in their official capacities under the ADA, such claims should be dismissed with

 prejudice.

        E.      Claims for Breach of the Implied Covenant of Good Faith and Fair Dealing

        Whatley alleges “[t]here is an implied covenant of good faith and fair dealing in every

 contract in Louisiana” and “Defendants failed to engage in good faith and fair dealing in regard to

 [her] employment contract by forcing her to resign.” (Doc. 1, Complaint, ¶¶ 230). Whatley’s claim

 fails because she was an at-will employee.

        Recently, in Tedesco v. Pearson Educ., Inc., No. 21-199, 2021 WL 2291148, at *12 (E.D.

 La. June 4, 2021), the court rejected an at-will employee’s claim for breach of Louisiana’s implied

 covenant of good faith and fair dealing. The court explained:

        If the employment contract is an at-will agreement, an employee’s termination need
        not be accurate, fair, or reasonable, and there does not have to be any reason at all for
        termination . . . And [t]he duty to perform the at-will compensation agreement in
        good faith cannot be used to significantly alter the contract by requiring more than
        the terms of the agreement . . . Accordingly [the employer] could fire [the employee]
        for any reason, good or bad, and not breach the at-will employment contract . . .
        [Therefore,] where an employment contract allows for at-will termination, and
        termination for no (or even an impermissible) cause does not constitute breach,
        there is no claim for breach of the implied covenant of good faith.

 (internal citations, quotations, and alterations omitted) (emphasis added).




                                                   6
Case 1:21-cv-01185-DCJ-JPM Document 6-1 Filed 06/21/21 Page 7 of 9 PageID #: 100




         Here, Whatley never alleges she was anything other than an at-will employee. Accordingly,

 as set forth in Tedesco, Whatley does not have a claim for breach of the implied covenant of good

 faith and fair dealing.2

         F.      Claims for Assault and Battery and Intentional Infliction of Emotional Distress

         Whatley brings tort claims under Louisiana law for assault and battery, and intentional

 infliction of emotional distress. Such claims are prescribed.

         Claims for assault and battery and intentional infliction of emotional distress are subject to

 Louisiana’s one-year prescriptive period for delictual actions. La. C.C. art. 3492; Hoover v. SOS

 Staffing Servs., Inc., 584 F. App’x 190, 191 (5th Cir. 2014) (recognizing one-year period for

 intentional infliction of emotional distress claim); Clark v. Auger Servs., Inc., 443 F. Supp. 3d 685,

 712 (M.D. La. 2020) (one-year prescriptive period applicable to claims for assault and battery and

 intentional infliction of emotional distress).

         Whatley alleges she resigned on February 4, 2020. (Doc. 1, Complaint, ¶ 144). Whatley

 filed suit on May 4, 2021 – over one year after the alleged date of her resignation. (Doc. 1,

 Complaint). Whatley’s claims for assault and battery and intentional infliction of emotional distress

 all arise out of conduct that allegedly occurred prior to her resignation. Thus, all relevant conduct

 occurred more than one year before Whatley filed suit; and, therefore, Whatley’s claims for assault

 and battery and intentional infliction of emotional distress are prescribed and should be dismissed,



         2
           In the alternative, Whatley’s claim for breach of the implied covenant of good faith and fair
 dealing brought against Boeta, Robertson, Pruitt should be dismissed because none of these individuals
 had an employment relationship with Whatley. Additionally, to the extent such claim is brought against
 Marshal Hopewell in his individual capacity, the claim should be dismissed because Marshal Hopewell
 did not have an employment relationship with Whatley in his individual capacity. See Ledet v. Campo,
 12-1193 (La. App. 3 Cir. 3/6/13), 128 So. 3d 1034, 1040.

                                                    7
Case 1:21-cv-01185-DCJ-JPM Document 6-1 Filed 06/21/21 Page 8 of 9 PageID #: 101




 with prejudice.

         G.        Whistleblower Claims under La. R.S. 23:967

         Whatley’s “whistleblower” claims under La. R.S. 23:967 are prescribed. Claims brought

 under La. R.S. 23:967 are subject to a one-year prescriptive period. Nolan v. Jefferson Par. Hosp.

 Serv. Dist. No. 2, 01-175 (La. App. 5 Cir. 6/27/01), 790 So. 2d 725, 733.                “[P]rescription

 commences to run from the day injury or damage is sustained.” La. C.C. art. 3492. Importantly,

 “[p]rescription for retaliation claims under La. R.S. 23:967 is not suspended during administrative

 review or investigation.” Clark, 443 F. Supp. 3d at 712 (collecting cases) (emphasis added); Riley

 v. Novasad, No. 6:18-cv-1123, 2020 WL 2858532, at *4 (W.D. La. May 12, 2020), adopted by 2020

 WL 2892187 (W.D. La. June 2, 2020).

         Again, Whatley alleges she resigned on February 4, 2020. (Doc. 1, Complaint, ¶ 144). Thus,

 the last possible date of alleged retaliation that can be gleaned from the Complaint is February 4,

 2020. Whatley filed suit on May 4, 2021 – over one year after the alleged date of her resignation.

 (Doc. 1, Complaint). Thus, Whatley’s claims under La. R.S. 23:967 are prescribed and should be

 dismissed, with prejudice.

         H.        Claims Arising Under La. R.S. 42:1169

         To the extent Whatley seeks to recover under La. R.S. 42:1169, any such claims should be

 dismissed. (See Doc. 1, Complaint, ¶ 226). La. R.S. 42:1169 contains a provision of the Louisiana

 Code of Governmental Ethics (“Ethics Code”), which protects public employees who report

 violations of the Ethics Code. The allegations in Whatley’s complaint do not show the provisions

 of La. R.S. 42:1169 are applicable to her claims. Regardless, though, “Section 42:1169 does not

 provide a private right of action . . . in either state or federal court.” Wilson v. Tregre, 787 F.3d 322,


                                                     8
Case 1:21-cv-01185-DCJ-JPM Document 6-1 Filed 06/21/21 Page 9 of 9 PageID #: 102




 328 (5th Cir. 2015) (citing Collins v. State ex rel. Dep’t of Nat. Resources, 12-1031 (La. App. 1 Cir.

 5/30/13), 118 So. 3d 43, 48)). Accordingly, Whatley does not have a right of action under La. R.S.

 42:1169 and any claim arising under that statute should be dismissed, with prejudice.

 IV.    CONCLUSION

        For the reasons set forth above, Defendants are entitled to summary judgment dismissal of

 Whatley’s: (1) claims against the Alexandria City Marshal’s Office, (2) Title VII claims against

 Boeta, Robertson, and Pruitt, (3) Title VII individual-capacity claims against Marshal Hopewell, (4)

 ADA claims against Boeta, Robertson, and Pruitt, (5) ADA individual-capacity claims against

 Marshal Hopewell, (6) state-law claims for breach of the implied covenant of good faith and fair

 dealing, (7) state-law claims for assault and battery and intentional infliction of emotional distress,

 and (8) state-law whistleblower claims under La. R.S. 23:967 and La. R.S. 42:1169.

                                        Respectfully submitted,

                                        GOLD, WEEMS, BRUSER, SUES & RUNDELL

                                        By: s/Steven M. Oxenhandler
                                        Steven M. Oxenhandler, T.A. (#28405)
                                        Michael J. O’Shee (#10268)
                                        Joshua J. Dara, Jr. (#35739)
                                        Martha R. Crenshaw (#27420)
                                        M. Allison Johnson (#35850)
                                        P.O. Box 6118
                                        2001 MacArthur Drive
                                        Alexandria, LA 71307-6118
                                        Telephone: (318) 445-6471
                                        Facsimile: (318) 445-6476
                                        ATTORNEYS FOR DEFENDANTS JEROME
                                        HOPEWELL, STEVE BOETA, HARRY
                                        ROBERTSON CHRIS PRUITT AND ALEXANDRIA
                                        CITY MARSHAL’S OFFICE




                                                   9
